DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 28, 2020.
In view of the Amendments to the Claims filed December 28, 2020, the rejections of claims 1-6 and 10-21 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 25, 2020 have been withdrawn. 
In view of the Amendments to the Claims filed December 28, 2020, the rejections of claims 1-6 and 10-21 under 35 U.S.C. 103 previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to eth Claims. 
Claims 1-6, 10, 11, and 13-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the solder layer" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited “solder layer” (see line 1-3 of claim 6, “each of the plurality of interconnectors includes…a solder layer”), it is unclear as to what “the solder layer” recited on line 1-2 of claim 22 is referring to. 
Amending “the solder layer” to “the solder layer of the plurality of interconnectors” (similar to the nomenclature of claims 10 and 11 which implies each solder layer) or “each solder layer” would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, 10, 11, 13, 15, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2016-186842 A) in view of Ishihara et al. (JP 2000-261012 A).
With regard to claim 1, Ishikawa et al. discloses a solar cell panel comprising:
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of metal electrode lines (see [0013] teaching a “coated conductor of the present invention is a coated conductor having a conductor and a conductive resin that coats the surface of the conductor, and the conductive resin is a metal powder (A) and an epoxy resin (B)”; see Fig. 3 depicting the cited coated conductor as component 31; the conductive coating on the conductor of the cited coated conductor 31 is cited to read on the claimed “plurality of metal electrode lines” because they are formed as a part of electrode lines 31, Fig. 1 and contain metal, from the metal powder (A)) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 and see Fig. 3 depicting the cited plurality of metal electrode lines, conductive coating component of 31, extending in a first horizontal direction on the cited first transparent conductive oxide layer 14a), 
to be spaced apart from one another at a constant pitch not to be connected to one another through a metal electrode in a second direction crossing the first direction (as depicted in Fig. 3, the cited plurality of metal electrode lines, recall the conductive coating component of 31, are physically spaced apart from one 
a plurality of interconnectors are attached to the plurality of metal electrode lines in the first direction, respectively (the conductor component of the coated conductor cited in [0013] above is cited to read on the claimed “plurality of interconnectors” as they form electrical interconnectors for the cited plurality of solar cells; see Fig. 3 depicting the cited plurality of interconnectors, the conductor of the coated conductor, integral and attached to the cited plurality of metal electrode lines, the conductive coating on the conductor, in the cited first horizontal direction, respectively), and wherein
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate) and
each of the plurality of metal electrode lines is positioned to be spaced apart from each other on the first transparent conductive oxide layer (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is positioned to be spaced apart from each other on the cited first transparent conductive oxide layer).  

[0017]) but does not specifically teach the claimed shape of the plurality of metal electrodes lines include pad portions connected by a line portion. 
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of metal electrode lines 5 integrated with a plurality of interconnectors 7 (see Fig. 4). 
Ishihara et al. discloses wherein the plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portion has a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the each of the cited line portions has a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the coated conductor in the solar cell panel of Ishikawa et al. to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
With regard to claim 5, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the plurality of interconnectors have a diameter ranging from 100 um to 300 um (see [0018] exemplifying “0.1-0.3 mm” for the conductor which is cited to read on the claimed “the plurality of interconnectors have a diameter ranging from 100 um to 300 um” because the cited plurality of interconnectors comprise a diameter within the claimed range of “100 um to 300 um”, such as “0.1-0.3 mm”).
With regard to claim 6, Ishikawa et al. discloses a solar cell panel comprising:
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of metal electrode lines (see [0013] teaching a “coated conductor of the present invention is a coated conductor having a conductor and a conductive resin that coats the surface of the conductor, and the conductive resin is a metal powder (A) and an epoxy resin (B)”; see Fig. 3 depicting the cited coated conductor as component 31; the outer most half of the conductive coating on the conductor of the cited coated conductor 31 is cited to read on the claimed “plurality of metal electrode lines” because they are formed as a part of electrode lines 31, Fig. 1 and contain metal, from the metal powder (A)) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 and see Fig. 3 depicting the cited plurality of metal electrode lines, the outer most half of the conductive coating component of 31, extending in a first horizontal direction on the cited first transparent conductive oxide layer 14a), 
to be spaced apart from one another at a constant pitch not to be connected to one another through a metal electrode in a second direction crossing the first direction (as depicted in Fig. 3, the cited plurality of metal electrode lines, recall 
a plurality of interconnectors are attached to the plurality of metal electrode lines in the first direction, respectively (the conductor component of the coated conductor and the inner most half of the conductive coating of the coated conductor cited in [0013] above is cited to read on the claimed “plurality of interconnectors” as they form electrical interconnectors for the cited plurality of solar cells; see Fig. 3 depicting the cited plurality of interconnectors, the conductor of the coated conductor and the inner most half of the conductive coating of the coated conductor, integral and attached to the cited plurality of metal electrode lines, the outer most half of the conductive coating on the conductor, in the cited first horizontal direction, respectively), wherein
each of the plurality of interconnectors includes a core layer formed of a metal (see [0015] teaching metal core layer component of the cited plurality of interconnectors such as copper or aluminum) and 
a solder layer coating a surface of the core layer (recall the cited plurality of interconnectors includes the inner most half of the conductive coating of the coated conductors cited in [0013]; the inner most half of the conductive coating of the coated conductors is cited to read on the claimed “solder layer” as it coats a 
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate) and
each of the plurality of metal electrode lines is positioned to be spaced apart from each other on the first transparent conductive oxide layer (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is positioned to be spaced apart from each other on the cited first transparent conductive oxide layer).  

Ishikawa et al. teaches the cross sectional shape of the cited coated conductors are not particularly limited (see [0017]) but does not specifically teach the claimed shape of the plurality of metal electrodes lines include pad portions connected by a line portion. 
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of metal electrode lines 5 integrated with a plurality of interconnectors 7 (see Fig. 4). 
Ishihara et al. discloses wherein the plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and a plurality of line portions that interconnects the plurality of pad portions, and wherein each pad annotated Fig. 4 below depicting the cited plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and a plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the cited line portions have a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).

With regard to claim 10, dependent claim 6 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the plurality of interconnectors are connected to the plurality of metal electrode lines, respectively, via the solder layer of the plurality of interconnectors (as cited in the rejection of claim 6 above, the cited plurality of interconnectors, recall the conductor component of the coated conductor and the inner most half of the conductive coating of the coated conductor cited in [0013] above, are connected to the cited plurality of metal electrode lines, recall the outer most half of the conductive coating of the coated conductor cited in [0013] above, via the cited solder layer of the plurality of interconnectors, recall the inner most half of the conductive coating of the coated conductor cited in [0013] above).
With regard to claim 11, dependent claim 10 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the solder layer of the plurality of interconnectors is disposed on a surface of the plurality of pad portion that are opposite a remaining surface facing the first transparent conductive oxide layer and is not disposed on a side surface of the [0013] above, is disposed on a upper surface of the cited plurality of pad portion of the cited plurality of metal electrode lines modified by Ishihara et al. that are opposite a remaining lower most surface facing the cited first transparent conductive oxide layer 14a and is not disposed on a side surface of the cited plurality of pad portions).
With regard to claim 12, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate).
With regard to claim 13, Ishikawa et al. discloses a solar cell panel comprising:
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050]
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of metal electrode lines (see [0013] teaching a “coated conductor of the present invention is a coated conductor having a conductor and a conductive resin that coats the surface of the conductor, and the conductive resin is a metal powder (A) and an epoxy resin (B)”; see Fig. 3 depicting the cited coated conductor as component 31; the outer most half of the conductive coating 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 and see Fig. 3 depicting the cited plurality of metal electrode lines, the outer most half of the conductive coating component of 31, extending in a first horizontal direction on the cited first transparent conductive oxide layer 14a), 
to be spaced apart from one another at a constant pitch not to be connected to one another through a metal electrode in a second direction crossing the first direction (as depicted in Fig. 3, the cited plurality of metal electrode lines, recall the outer most half of the conductive coating component of 31, are physically spaced apart from one another at a constant pitch through the length between the plurality of metal electrode lines and not connected to one another through a metal electrode in a second vertical direction crossing the cited first direction), wherein
a plurality of interconnectors are attached to the plurality of metal electrode lines in the first direction, respectively (the conductor component of the coated conductor cited in [0013] above is cited to read on the claimed “plurality of interconnectors” as they form electrical interconnectors for the cited plurality of solar cells; see Fig. 3 depicting the cited plurality of interconnectors, the conductor of the coated conductor, integral and attached to the cited plurality of 
the plurality of interconnectors are connected to the plurality of metal electrode lines via a conductive adhesive (the inner most half of the conductive coating of the coated conductors cited in [0013] above is cited to read on the claimed “conductive adhesive” because it is an electrically conductive adhesive adhering and connecting the cited plurality of metal electrode lines, recall the outer most half of the conductive coating of the coated conductors, and the cited plurality of interconnectors, recall the conductor of the coated conductors) and wherein
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate) and
each of the plurality of metal electrode lines is positioned to be spaced apart from each other on the first transparent conductive oxide layer (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is positioned to be spaced apart from each other on the cited first transparent conductive oxide layer).  

[0017]) but does not specifically teach the claimed shape of the plurality of metal electrodes lines include pad portions connected by a line portion. 
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of metal electrode lines 5 integrated with a plurality of interconnectors 7 (see Fig. 4). 
Ishihara et al. discloses wherein the plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and a plurality of line portion that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the plurality of line portion have a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and a plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the cited line portions have a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the coated conductor in the solar cell panel of Ishikawa et al. to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
With regard to claim 15, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
each of the plurality of interconnectors is electrically connected to an adjacent interconnectors via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of interconnectors is electrically connected to an adjacent interconnectors via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate).
With regard to claim 18, Ishikawa et al. discloses a solar cell panel comprising: 
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “n-type amorphous silicon layer 13b”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of the cited semiconductor substrate 11 which is opposite the cited first top surface of the semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a first transparent conductive oxide layer disposed on the first conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited first [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of metal electrode lines (see [0013] teaching a “coated conductor of the present invention is a coated conductor having a conductor and a conductive resin that coats the surface of the conductor, and the conductive resin is a metal powder (A) and an epoxy resin (B)”; see Fig. 3 depicting the cited coated conductor as component 31; the conductive coating on the conductor of the cited coated conductor 31 is cited to read on the claimed “plurality of metal electrode lines” because they are formed as a part of electrode lines 31, Fig. 1 and contain metal, from the metal powder (A)) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 and see Fig. 3 depicting the cited plurality of metal electrode lines, conductive coating component of 31, extending in a first horizontal direction on the cited first transparent conductive oxide layer 14a), 
to be spaced apart from one another at a constant pitch not to be connected to one another through a metal electrode in a second direction crossing the first direction (as depicted in Fig. 3, the cited plurality of metal electrode lines, recall the conductive coating component of 31, are physically spaced apart from one 
a plurality of interconnectors are attached to the plurality of metal electrode lines in the first direction, respectively (the conductor component of the coated conductor cited in [0013] above is cited to read on the claimed “plurality of interconnectors” as they form electrical interconnectors for the cited plurality of solar cells; see Fig. 3 depicting the cited plurality of interconnectors, the conductor of the coated conductor, integral and attached to the cited plurality of metal electrode lines, the conductive coating on the conductor, in the cited first horizontal direction, respectively), wherein
each first conductive area includes a front-surface field area, which is of the same conductive type as each semiconductor substrate and has a higher doping concentration than each semiconductor substrate (recall 13b depicted in Fig. 1 structurally capable of operating as a front-surface field area; see [0053] “n-type amorphous silicon layer 13b”), wherein 
each second conductive area includes an emitter area of a conductive type that is opposite to that of each semiconductor substrate (recall 13a, Fig. 1; see [0053] “p-type amorphous silicon layer 13a”) and wherein
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal 
each of the plurality of metal electrode lines is positioned to be spaced apart from each other on the first transparent conductive oxide layer (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is positioned to be spaced apart from each other on the cited first transparent conductive oxide layer).

Ishikawa et al. teaches the cross sectional shape of the cited coated conductors are not particularly limited (see [0017]) but does not specifically teach the claimed shape of the plurality of metal electrodes lines include pad portions connected by a line portion. 
However, Ishihara et al. discloses a solar cell panel (see Title). Ishikawa et al. discloses a plurality of metal electrode lines 5 integrated with a plurality of interconnectors 7 (see Fig. 4). 
Ishihara et al. discloses wherein the plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and a plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the plurality of line portions have a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and a plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of 

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the coated conductor in the solar cell panel of Ishikawa et al. to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors
With regard to claim 19, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein each of the plurality of solar cells includes
a first passivation layer disposed between the semiconductor substrate and the first conductive area (12a depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited first conductive area 13a), and
a second passivation layer disposed between the semiconductor substrate and the second conductive area (12b depicted in Fig. 1 as disposed between the cited semiconductor substrate 11 and the cited second conductive area 13b).
With regard to claim 20, Ishikawa et al. discloses a solar cell panel comprising:
a plurality of solar cells (see Fig. 3 depicting a plurality of solar cells 10), wherein each of the plurality of solar cells includes: 
a semiconductor substrate (see Fig. 1 detailing the structure of each cited first and second solar cell 10 having a substrate 11 cited to read on the claimed “semiconductor substrate”; see [0050] “n-type single crystal silicon substrate 11”); 
a first conductive area disposed on a first surface of the semiconductor substrate (13a depicted in Fig. 1 as disposed on, or in close proximity, a first top surface of the cited semiconductor substrate 11; see [0053] “p-type amorphous silicon layer 13a”); 
a second conductive area disposed on a second surface of the semiconductor substrate which is opposite the first surface of the semiconductor substrate (13b depicted in Fig. 1 as disposed on, or in close proximity, a second bottom surface of [0053] “n-type amorphous silicon layer 13b”);
a first transparent conductive oxide layer disposed on the first conductive area (14a depicted in Fig. 1 as disposed on, or in close proximity, the cited first conductive area 13a; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); 
a second transparent conductive oxide layer disposed on the second conductive area (14b depicted in Fig. 1 as disposed on, or in close proximity, the cited second conductive area 13b; see [0053] “transparent conductive layers 14a and 14b such as ITO” wherein ITO is cited as a transparent conductive oxide material); and 
a plurality of metal electrode lines (see [0013] teaching a “coated conductor of the present invention is a coated conductor having a conductor and a conductive resin that coats the surface of the conductor, and the conductive resin is a metal powder (A) and an epoxy resin (B)”; see Fig. 3 depicting the cited coated conductor as component 31 on the top surface of the cited plurality of solar cells; the outer most half of the conductive coating on the conductor of the cited coated conductor 31 is cited to read on the claimed “plurality of metal electrode lines” because they are formed as a part of electrode lines 31, Fig. 1 and contain metal, from the metal powder (A)) 
extending in a first direction on the first transparent conductive oxide layer, respectively (see Fig. 1 and see Fig. 3 depicting the cited plurality of metal electrode lines, the outer most half of the conductive coating component of 31 on 
to be spaced apart from one another at a constant pitch not to be connected to one another through a metal electrode in a second direction crossing the first direction (as depicted in Fig. 3, the cited plurality of metal electrode lines, recall the outer most half of the conductive coating component of 31 on the top surface of the cited plurality of solar cells, are physically spaced apart from one another at a constant pitch through the length between the plurality of metal electrode lines and not connected to one another through a metal electrode in a second vertical direction crossing the cited first direction), wherein
a plurality of interconnectors are attached to the plurality of metal electrode lines in the first direction, respectively (the conductor component of the coated conductor cited in [0013] above is cited to read on the claimed “plurality of interconnectors” as they form electrical interconnectors for the cited plurality of solar cells; see Fig. 3 depicting the cited plurality of interconnectors, the conductor of the coated conductor, integral and attached to the cited plurality of metal electrode lines, the outer most half of the conductive coating on the conductor, in the cited first horizontal direction, respectively), and further comprising
a plurality of second metal electrode lines, which are disposed between the second transparent conductive oxide layer and the plurality of interconnectors via a solder layer (as depicted in Fig. 1 and Fig. 3, a plurality of second electrode lines, component 31 on the rear side of the solar cells, which are disposed 
each of the plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the first transparent conductive oxide layer on one semiconductor substrate (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is electrically connected to an adjacent metal electrode line via only the cited first transparent conductive oxide layer 14a on one semiconductor substrate) and
each of the plurality of metal electrode lines is positioned to be spaced apart from each other on the first transparent conductive oxide layer (such as depicted in Fig. 3, each of the cited plurality of metal electrode lines is positioned to be spaced apart from each other on the cited first transparent conductive oxide layer).  

Ishikawa et al. teaches the cross sectional shape of the cited coated conductors are not particularly limited (see [0017]) but does not specifically teach the claimed shape of the plurality of metal electrodes lines include pad portions connected by a line portion. 

Ishihara et al. discloses wherein the plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first direction and a plurality of line portions that interconnects the plurality of pad portions, and wherein each pad portion has a large width than the plurality of interconnectors, and the line portions have a smaller width than the plurality of interconnectors (see Fig. 4 and annotated Fig. 4 below depicting the cited plurality of metal electrode lines 5 include a plurality of pad portions spaced apart from each other in the first horizontal direction and a plurality of line portions that interconnects the cited plurality of pad portions, and wherein each cited pad portion has a large width than the cited plurality of interconnectors 7, and the cited line portions have a smaller width than the cited plurality of interconnectors 7).

    PNG
    media_image1.png
    725
    1144
    media_image1.png
    Greyscale

Annotated Fig. 4

Ishihara et al. teaches the plurality of electrode lines shaped with pad portions and line portions is to tailor interconnector fixing strength and peeling (see [0003).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified shape of the coated conductor in the solar cell panel of Ishikawa et al. to include the shape of the plurality of electrode lines with pad portions and line portions of Ishihara et al. because it would have led to tailoring fixing strength and peeling of the plurality of interconnectors.
With regard to claim 21, dependent claim 6 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. Ishikawa et al. discloses wherein
the solder layer includes an inflection point where a curvature of which varies, located on a side surface of the solder layer (as depicted in annotated Fig. 3 below, the cited solder layer, recall inner most half of the conductive coating of the coated conductors cited in [0013] above, includes an inflection point where a curvature of which varies, located on an outer horizontal side surface of the solder layer).

    PNG
    media_image2.png
    342
    492
    media_image2.png
    Greyscale

Annotated Fig. 3

With regard to claim 22, dependent claim 6 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. 
Ishikawa et al., as modified by Ishihara et al. above, does not disclose wherein a width of the solder layer is less than a width of each pad potion.
However, the width of the solder layer being less than the width of the pad portion is one in a finite number of options immediately recognizable to a skilled artesian.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried selecting the width of the solder layer being less than a width of each pad portion because the selection is one in a finite number of options immediately recognizable to a skilled artesian, finite options being a width less than, more than, or the same as, within the technical grasp of a person having ordinary skill in the art (see MPEP 2123 E). 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2016-186842 A) in view of Ishihara et al. (JP 2000-261012 A), as applied to claims 1, 5, 6, 10, 11, 13, 15, and 18-22 above, and in further view Lee et al. (U.S. Pub No. 2014/0373911 A1).
With regard to claim 2, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above. 
Ishikawa et al. does not disclose wherein the number of the plurality of interconnectors ranges from 12 to 30.
However, the number of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art optimized the number of the plurality of interconnectors in the panel of Ishikawa et al. and arrive at the claimed range of 12 to 30 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the shading on the solar cells. 
With regard to claim 3, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above.
Ishikawa et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 3 to 11 mm. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Ishikawa et al. and arrive at the claimed range of from 3 to 11 mm through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing shading on the solar cells.
With regard to claim 4, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above.
Ishikawa et al. does not disclose wherein the plurality of interconnectors are spaced apart from one another at the constant pitch, and the pitch ranges from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in which the plurality of metal electrode lines extend. 
However, the pitch of the plurality of interconnectors is a result effective variable which directly affects the amount of shading on the surfaces of the solar cells (see Lee et al. at [0094] teaching interconnectors and conductors on the surface of the solar cells directly affect shading). Lee et al. teaches the balance between interconnector/conductor width and pitch can lead to minimizing shading see ([0051-0056]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the pitch of the plurality of interconnectors in the panel of Ishikawa et al. and arrive at the claimed range of from 2% to 7% of a length of one of the plurality of solar cells in a direction perpendicular to the first direction in .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2016-186842 A) in view of Ishihara et al. (JP 2000-261012 A), as applied to claims 1, 5, 6, 10, 11, 13, 15, and 18-22 above, and in further view Saita et al. (U.S. Pub. No. 2009/0032081 A1).
With regard to claim 14, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above.
Ishikawa et al. does not disclose further comprising a transparent adhesive sheet configured to cover the plurality of interconnectors.
However, Saita et al. discloses a solar cell panel (see Title) and discloses a transparent adhesive sheet 4 configured to cover a plurality of interconnectors (as depicted in Fig. 1 as including a material disposed on the plurality of interconnectors 11) in order to protect the solar cell (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar cell panel of Ishikawa et al. to include the cited transparent adhesive sheet of Saita et al. because it would have provided for protection of the solar cell.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2016-186842 A) in view of Ishihara et al. (JP 2000-261012 A), as applied to claims 1, 5, 6, 10, 11, 13, 15, and 18-22 above, and in further view Dufoureq et al. (U.S. Pub. No. 2015/0020864 A1).
With regard to claims 16 and 17, independent claim 1 is obvious over Ishikawa et al. in view of Ishihara et al. under 35 U.S.C. 103 as discussed above.
Ishikawa et al. does not disclose wherein at least one of the first transparent conductive oxide layer and the second transparent conductive oxide layer includes carbon nano-tubes dispersed in an upper surface thereof. 
However, Dufoureq et al. discloses a solar cell panel (see Title and Abstract) and teaches transparent electrode layers can be formed of ITO, or materials like carbon nano-tubes (see [0055] “carbon nanotubes” cited to read on a conductive material dispersed in an upper surface of a transparent electrode layer as the transparent electrode layer is formed of carbon nanotubes).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the carbon nanotube material suggested by Dufoureq et al. for the transparent conductive oxide layers of Ishikawa et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent conductive electrode layer for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant argues that Ishikawa includes both finger electrode 21 and bus bar electrode 22. However, the rejections of the claims do not rely on Ishikawa teaching both finger electrode 21 and bus bar electrode 22. As applicant points out, bus bar 22 is only 
Applicant notes Ishihara teaches finger and bus bars. However, Ishihara is not cited to teach fingers and bus bars and the benefit from Ishihara (recall, to tailor interconnector fixing strength and peeling; [0003]) is not limited to finger/bus bar electrode design. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 26, 2021